Citation Nr: 9909514	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-36 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim on appeal.  
The veteran, who had active service from December 1941 to 
December 1945, appealed that decision and the case was 
referred to the Board for appellate review. 


FINDING OF FACT

The veteran has level IV hearing in the right ear and level 
VI hearing in the left ear; no improvement in his hearing has 
been demonstrated.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87 Diagnostic Code 6102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current 40 percent 
evaluation for bilateral hearing loss does not accurately 
reflect the severity of his disability.  He maintains that 
independent evaluation calculates hearing loss to be 64 
percent, that he has lost a considerable amount of income and 
pension benefits due to an early retirement due to his 
hearing loss, and that his hearing aids do not completely 
correct the problem. 

Service connection for defective hearing was granted by the 
RO in February 1946, and a noncompensable evaluation was 
assigned, effective December 1945.  In a rating decision 
dated in July 1986, the RO increased the evaluation for 
bilateral defective hearing to 40 percent, effective April 
1986.  This decision was based on a May 1986 VA audiology 
examination that showed speech reception of 38 decibels for 
both ears, and discrimination ability of 56 percent for the 
right ear and 68 percent for the left ear.  Literal 
designation was noted to be E for the right ear and D for the 
left ear.  

The Board notes that, by regulatory amendment effective 
December 1987, substantive changes were made to the schedular 
criteria for evaluating impairment of auditory acuity. 

On VA audiometric evaluation in September 1993, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
65
65
75
LEFT
60
65
70
75
80

The average decibel threshold at 1000, 2000, 3000 and 4000 
Hertz for the right ear was 65, and for the left ear was 73.  
Speech discrimination was 72 percent in the right ear and 68 
percent in the left ear.

On VA audiometric evaluation in April 1998, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
70
85
LEFT
60
70
75
70
85

The average decibel threshold at 1000, 2000, 3000 and 4000 
Hertz for the right ear was 73, and for the left ear was 75.  
Speech discrimination was 76 percent in the right ear and 72 
percent in the left ear.  The diagnosis was sensory hearing 
loss, bilaterally.

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities. See 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1 
(1998). Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet.App. 55 (1994).

Disability ratings for service-connected hearing loss are 
derived by a mechanical application of the rating schedule to 
the numeric designations after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet.App. 345 (1992).  In 
this case, the results of the April 1998 audiometric 
examination translate to level IV hearing in the right ear 
and level VI hearing in the left ear, which warrant a 20 
percent evaluation under the rating criteria now in effect. 
See 38 C.F.R. §§ 4.85, 4.87.  38 C.F.R. § 3.951(1998), 
however, provides that a readjustment to the Rating Schedule 
shall not be grounds for reduction of a disability rating 
unless medical evidence establishes that the disability has 
actually improved. In this case, the RO has found, and the 
Board agrees, that there has been no actual improvement in 
the service-connected bilateral hearing loss. Accordingly, no 
change in the 40 percent evaluation in effect since 1986 is 
warranted. 

As discussed above, the results of the April 1998 examination 
do not provide a basis for an evaluation in excess of 40 
percent.  The Board notes that the veteran has submitted 
correspondence from a private physician, dated in January 
1994, who states that "based upon a formula derived and 
advocated by the American Council of Otolaryngology, Head and 
Neck Surgery . . . [the veteran's] combined (binaural) 
deficit calculates to 64%."  The Board observes, however, 
that, while the veteran's hearing loss may well calculate to 
a 64 percent deficit under the criteria derived by the 
American Council of Otolaryngology, Head and Neck Surgery, 
such criteria do not apply to claims for VA benefits.  
Because of the requirement to mechanically apply the tables 
of the rating schedule to the results of audiometric testing, 
see Lendenmann, supra, in evaluating service-connected 
hearing impairment, comments or opinions from medical 
professionals, as well as the results of private audiometric 
examinations, have limited probative value in hearing loss 
cases, unless they are in the format that permits the numeric 
designations from an audiometric examination to be plugged 
into Table VII of the rating schedule under 38 C.F.R. § 4.87 
(1986), or Tables VI and VII under 38 C.F.R. § 4.87 (1998).  
Further, evaluations for hearing loss make proper allowance 
for improvement by hearing aids. 38 C.F.R. § 4.86 (1998).

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
bilateral hearing loss.  In reaching this decision, the Board 
has considered the history of the veteran's hearing loss, as 
well as the current clinical manifestations and the effect 
this single disability may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  The 
veteran's hearing loss is simply not impaired to a degree to 
warrant a higher schedular evaluation.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.


REMAND

The Board notes that the veteran has argued that his hearing 
loss has affected his employment and pension, resulting in a 
loss in earning capacity totaling approximately $700 a month.  
Notably, however, the RO has heretofore not specifically 
addressed this matter.  As this contention raises the 
question of entitlement to an extraschedular rating, the 
Board is constrained to conclude that further development is 
warranted.  

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure full 
compliance with due process requirements, it is the Board's 
opinion that further development of the case is required.  
Accordingly this case is REMANDED for the following action:

Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
specifically document their 
consideration as to whether the 
veteran's claim for an evaluation in 
excess of 40 percent for bilateral 
hearing loss warrants referral to the 
Director, Compensation and Pension 
Service for consideration of the 
assignment of an extra-schedular 
evaluation.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded the applicable 
opportunity to respond before the record is returned to the 
Board for further review.  The purpose of this REMAND is to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




		
	WAYNE M. BRAEUER  
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


